Citation Nr: 1647179	
Decision Date: 12/19/16    Archive Date: 12/30/16

DOCKET NO.  13-07 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 20 percent for radiculopathy of the right lower extremity.

3.  Entitlement to an initial rating greater than 20 percent for radiculopathy of the left lower extremity.

4.  Entitlement to a disability rating greater than 20 percent for a lumbosacral spine disability.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) due exclusively to service-connected disabilities.

6.  Entitlement to service connection for a bilateral shoulder disability.

7.  Entitlement to service connection for a cervical spine disability.

8.  Entitlement to service connection for neuropathy of the bilateral upper extremities.

9.  Entitlement to service connection for a bilateral hand disability.

10.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from September 1977 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In the 2010 decision, the RO denied service connection for a psychiatric disorder, as well as a claim for an increased rating for the Veteran's lumbar spine disability, and entitlement to TDIU benefits.  At the same time, the RO granted service connection for radiculopathy of the left and right lower extremities, assigning 20 percent evaluations for each extremity.  The Veteran disagreed with the denial of service connection and of the claim for an increase rating of the lumbar spine disability, as well as with the ratings assigned for the lower extremity radiculopathy and entitlement to TDIU benefits.  This appeal ensued.  

With respect to the remaining issues identified as on appeal (numbers 6 - 10 above), those were denied in a February 2015 rating action.  

Regarding the psychiatric disability and PTSD issues, while these would be typically considered a single issue, they happened to have been developed in separate appeal streams at the RO.  The Board will continue that distinction for the sake of simplicity.  

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that in April 2015 correspondence, the Veteran requested a videoconference hearing on the increased rating claims, including TDIU benefits, and of the claim for service connection for a psychiatric disorder.  To date, this hearing has not been held and the Veteran's videoconference hearing request has not been withdrawn.  Thus, on remand, the AOJ should schedule the Veteran for a videoconference Board hearing on these issues.  See generally 38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2015).

With respect to the claims for service connection for PTSD, cervical spine disability, bilateral shoulder disability, bilateral upper extremity neuropathy, and bilateral hand disability, the Veteran submitted a timely notice of disagreement in April 2015 to the February 2015 rating decision which denied each of these claims.  To date, however, the AOJ has not yet issued a Statement of the Case (SOC) to the Veteran and his representative on these claims.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, then the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Accordingly, the Board finds that, on remand, these claims must be remanded to the AOJ for the issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a videoconference Board hearing at the AOJ on the issues of entitlement to service connection for an acquired psychiatric disability other than PTSD,  entitlement to an initial rating greater than 20 percent for radiculopathy of the right lower extremity, entitlement to an initial rating greater than 20 percent for radiculopathy of the left lower extremity, entitlement to a disability rating greater than 20 percent for a lumbosacral spine disability, and entitlement to a TDIU due exclusively to service-connected disabilities.  A copy of the notice letter sent to the Veteran and his representative concerning this hearing should be included in the claims file.

2.  Issue a Statement of the Case (SOC) to the Veteran and his representative on the issues of entitlement to service connection for a bilateral shoulder disability, a cervical spine disability, neuropathy of the bilateral upper extremities, a bilateral hand disability, and for PTSD.  A copy of any SOC should be associated with the claims file.  These claims should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



